Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, 10-13 and 16-18 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Jogenson (US 2013/0019008)
Regarding claim 1, the prior art discloses:
A method for adapting a computation graph (fig 8-9) of a machine learning model (par 95), comprising: 
Partitioning the computation graph (fig 8-9) at an edge between a first node (130) and a second node (135), wherein the edge is a control dependency edge (par 31, 38, 89, 113); and 
Inserting a proxy node (131), a send node (133), and a receive node (134) between the first node (130) and the second node (135), 
Wherein the proxy node (131) is connected to the first node (130), the send node (133) is configured to receive output data from the proxy node (131), and the receive node (134) is configured to receive the output data from the send node (133).
(Claim 4) wherein the proxy node (131)  is designed to be executed after the first node (130) is executed or when an output of the first node satisfies a preset condition.
(Claim 5) wherein the proxy node (131) represents a constant operation (logic server) designed to produce a constant value as the output data.
(Claim 6) wherein the second node (135) is designed to be executed after the receive node (134) receives the output data from the send node (133).
Claims 7, 10-13 and 16-18 recite similar subject matter and are rejected for the same reason.


Claims 1, 4-7, 10-13 and 16-18 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Hughes (US 2002/0184504)
Regarding claim 1, the prior art discloses:
A method for adapting a computation graph (fig 1) of a machine learning model (par 16), comprising: 
Partitioning the computation graph (fig 1) at an edge between a first node (171) and a second node (132), wherein the edge is a control dependency edge (par 143-144, 149, 155, 254-255, 340-341); and 
Inserting a proxy node (161), a send node (151), and a receive node (141) between the first node (171) and the second node (132), 
Wherein the proxy node (161) is connected to the first node (171), the send node (151) is configured to receive output data from the proxy node (161), and the receive node (141) is configured to receive the output data from the send node (151).
	(Claim 4) wherein the proxy node (161) is designed to be executed after the first node (171) is executed or when an output of the first node satisfies a preset condition.
(Claim 5) wherein the proxy node (161) represents a constant operation (padding) designed to produce a constant value as the output data.
(Claim 6) wherein the second node (132) is designed to be executed after the receive node (141) receives the output data from the send node (151).

Allowable Subject Matter
Claims 2-3, 8-9 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-3, 8-9 and 14-15 would be allowable because the prior art of record does not teach or suggest the limitations in claim 2 and similarly recited claims 8, 14.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL DINH/            Primary Examiner, Art Unit 2851